Exhibit 10.56

 

 

ALEXANDER’S REGO SHOPPING CENTER, INC.,
a Delaware corporation



Mortgagor

and



U.S. BANK NATIONAL ASSOCIATION

a national banking association,

as Bank

 

(the “Mortgagee”)

AMENDED AND RESTATED MORTGAGE, SECURITY AGREEMENT, FIXTURE
FILING AND ASSIGNMENT OF LEASES AND RENTS



Dated as of March 10, 2009

_______________________________________

This instrument affects real and personal property commonly
known as 96-05 Queens Boulevard, Queens, New York, having a
tax map designation of Block 2084, Lot 101 in the County of Queens.

_______________________________________

RECORD AND RETURN TO:

Halloran & Sage LLP
One Goodwin Square
225 Asylum St.
Hartford, CT 06103
Attention: James P. Maher, Esq.

--------------------------------------------------------------------------------



AMENDED AND RESTATED MORTGAGE, SECURITY AGREEMENT, FIXTURE FILING
AND ASSIGNMENT OF LEASES AND RENTS

     THIS AMENDED AND RESTATED MORTGAGE, SECURITY AGREEMENT, FIXTURE FILING AND
ASSIGNMENT OF LEASES AND RENTS (this “Mortgage”) made as of March 10, 2009 by
ALEXANDER’S REGO SHOPPING CENTER, INC., a Delaware corporation having an office
and a mailing address at c/o Vornado Realty Trust, 888 Seventh Avenue, New York,
New York 10019 (Mortgagor”), in favor of U.S. BANK NATIONAL ASSOCIATION, a
national banking association having a place of business and a mailing address at
One Post Office Square, 29th Floor, Boston, Massachusetts 02109 (“Mortgagee”).



W I T N E S S E T H:

     WHEREAS, Mortgagor is the owner of fee title to a parcel of land situated
in the Borough of Queens, County of Queens, State of New York, being more
particularly described in Schedule A attached hereto and incorporated herein,
together with the building, structures and improvements situated thereon, being
commonly known as 96-05 Queens Boulevard; and

     WHEREAS, Mortgagee is the holder of that certain Amended, Restated and
Consolidated Mortgage and Security Agreement dated May 12, 1999 by and between
Mortgagor and The Chase Manhattan Bank, recorded on June 7, 1999 in Reel 5263,
Page 2302, in the Office of the City Register of the City of New York, Queens
County, and assigned to State Street Bank and Trust Company, as Trustee for the
Registered Holders of Chase Manhattan Bank-First Union National Bank Commercial
Mortgage Trust, Commercial Mortgage Pass Though Certificates Series, 1999-1,
pursuant to an Assignment of Mortgages dated October 10, 2000 and recorded
November 22, 2000 in Reel 5727, Page 0118 in the Office of the City Register of
the City of New York, Queens County, and assigned on or about the date hereof to
Mortgagee (the “Existing Mortgage”); and

     WHEREAS, the Existing Mortgage consolidates a certain Building Loan
Mortgage, Assignment of Leases and Rents and Security Agreement dated March 29,
1995, recorded on March 30, 1995 in Reel 4097, Page 746 in the Office of the
City Register of the City of New York, Queens County and a certain Project Loan
Mortgage, Assignment of Leases and Rents and Security Agreement dated March 29,
1995 and recorded on March 30, 1995 in Reel 4097, Page 780 in the Office of the
City Register of the City of New York, Queens County, which consolidated
mortgages and assignments thereof are set forth on Exhibit A hereto, to for a
single lien in the amount of $82,000,000.00; and

     WHEREAS, Mortgagee is the owner and holder of the notes secured by the
Existing Mortgage (collectively, the “Existing Note”); and

     WHEREAS, Mortgagor acknowledges and certifies that, as of the date hereof,
there is due and owing on the Existing Note, and secured by the Existing
Mortgage, the unpaid principal amount of $78,245,641.77, interest having been
paid in full through the date hereof;

--------------------------------------------------------------------------------



     WHEREAS, Mortgagor acknowledges and certifies that, as of the date hereof,
there are no defenses or offsets to the Existing Note or the Existing Mortgage;
and

     WHEREAS, it has been agreed by and between Mortgagor and Mortgagee that the
Existing Note shall be amended and restated in its entirety pursuant to the
terms of the Note (as hereinafter defined) and that the Existing Mortgage shall
be amended and restated in its entirety as hereinafter set forth.

NOW, THEREFORE, TO SECURE THE PAYMENT when and as due of the sum of SEVENTY
EIGHT MILLION TWO HUNDRED FORTY FIVE THOUSAND SIX HUNDRED FORTY ONE DOLLARS AND
77/100 DOLLARS ($78,245,641.77) or so much thereof as may be advanced (the
“Loan”) pursuant to the terms of that certain Loan Agreement of even date
herewith between Mortgagor and Mortgagee (as the same may be amended, restated
or supplemented from time to time, the “Loan Agreement”), together with interest
thereon to be paid according to the terms of the Loan Agreement and the Note,
together with all other sums recoverable by Mortgagee under the terms of the
Loan Documents (as hereinafter defined), including, without limitation,
interest, default interest, late charges, prepayment premiums and any sums
advanced by Mortgagee in accordance with the Loan Documents to protect or
preserve the Mortgaged Property, together with all existing and future
liabilities of Mortgagor to Mortgagee under the Loan Documents, together with
all existing and future liabilities of Mortgagor to Mortgagee, if any, under any
instrument, document or agreement which now or hereafter evidences an interest
rate hedge agreement, if any (said indebtedness and interest due under the Note
and all other sums due hereunder, under the Note and the other Loan Documents,
or under any interest rate hedge agreement are herein being hereinafter
collectively referred to as the “Indebtedness”); and to secure the full and
prompt performance of each obligation of Mortgagor contained herein or in the
Loan Documents, Mortgagor has mortgaged, given, granted, bargained, sold,
alienated, enfeoffed, conveyed, confirmed, warranted, pledged, assigned, and
hypothecated and by these presents does hereby mortgage, give, grant, bargain,
sell, alien, enfeoff, convey, confirm, warrant, pledge, assign and hypothecate
unto Mortgagee the following:



THE MORTGAGED PROPERTY

     (A)      All of Mortgagor’s right, title and interest in and to the
following described premises situated in the Borough of Queens, County of
Queens, State of New York, to wit: The land described in detail in Schedule A
(the “Land”) which is attached hereto and incorporated herein and made a part of
this document for all purposes.

     (B)      TOGETHER WITH all of Mortgagor’s right, title and interest in and
to (1) all the buildings, structures and improvements of every nature whatsoever
now or hereafter situated on the Land, and (2) all building materials, supplies
and other property stored at or delivered to the Land or any other location for
incorporation into any of the aforesaid buildings, structures and improvements,
and (3) all fixtures, machinery, appliances, equipment, furniture and personal
property of every nature whatsoever located in or on, or attached to, and used
or intended to be used in connection with or with the operation of, the Land,
any such buildings, structures or other improvements, or in connection with any
construction being conducted or which may be conducted thereon (including, but
not limited to, any and all such appliances;

2

--------------------------------------------------------------------------------



furniture; carpeting; floor coverings; draperies; window coverings; furnishings;
fences; partitions; generators; doors; windows; millwork; overhead doors;
screens; storm windows and doors; locks; hardware; shades; awnings; motors;
engines; boilers; tanks; water heaters; pumps; furnaces; heat registers;
radiators; thermostats; plumbing; sinks; water closets; basins; faucets;
elevators; switchboards; cleaning, vacuum and sprinkler systems; fire
extinguishing apparatus and equipment; water tanks; lighting, heating,
ventilating, air conditioning and air cooling systems, facilities, units,
apparatus and equipment; incinerating, communicating and refrigerating
equipment; water, gas, telephone and electric supply fixtures, machinery, ducts,
piping, wiring, conduits, appurtenances and equipment; alarm and security
systems; electronic intercommunication system; maintenance and cleaning
equipment and supplies; lumber, insulation, structural steel, roofing, flooring,
concrete panels, cement, blocks, bricks, stone, paint, nails, screws, and all
other construction and building materials (including, but not limited to, those
acquired by Mortgagor and stored in warehouses with Mortgagee’s approval) and
parking lot lighting), and all extensions, additions, improvements, betterments,
renewals, substitutions and replacements to any of the foregoing, and all right,
title and interest of Mortgagor in and to such personal property and fixtures,
whether as owner, chattel lessee or otherwise, it being understood and agreed
that all such personal property and fixtures are and at all times shall be part
and parcel of the real property encumbered hereby and appropriated to the use
thereof and, whether or not affixed or annexed to such real property, to the
fullest extent permitted by law, are and at all times shall be conclusively
deemed to be fixtures, a part of the real property and a part of the security
provided hereby (all of the property described in this paragraph (B) being
hereinafter collectively called the “Improvements”).

     (C) TOGETHER WITH all estate, right, title and interest of Mortgagor, of
whatever character, whether now owned or hereafter acquired, in and to (1) all
streets, roads and public places, open or proposed, in front of or adjoining the
Land, and the land lying in the bed of such streets, roads and public places,
and (2) all other sidewalks, alleys, ways, passages, water courses, strips and
gores of land adjoining or used or intended to be used in connection with any of
the property described in paragraphs (A) and (B) hereof, or any part of such
property.

     (D) TOGETHER WITH all easements, rights-of-way and rights of use or
passage, public or private, and all estates, interests, benefits, powers, rights
(including, without limitation, any and all lateral support, drainage, slope,
sewer, water, air, mineral, oil, gas and subsurface rights), privileges,
licenses, profits, royalties, tenements, hereditaments, reversions and
subreversions, remainders and subremainders and appurtenances whatsoever in any
way belonging, relating or appertaining to any of the property described in
paragraphs (A), (B) and (C) hereof, or any part of such property, or which
hereafter shall in any way belong, relate or be appurtenant thereto, whether now
owned or hereafter acquired by Mortgagor.

     (E) TOGETHER WITH, but subject to Borrower’s right hereby given to collect
and use same so long as no Event of Default has occurred and is continuing, (1)
any and all judgments, settlements, claims, awards, insurance proceeds and other
proceeds and compensation, and interest thereon (collectively, “Compensation”),
hereafter made or to be made or hereafter payable in connection with any
casualty or other damage to the property described in paragraphs (A), (B), (C)
and (D) hereof, any part of such property or any rights appurtenant thereto, or
in connection with any condemnation proceedings affecting such property or
rights or any taking under power of eminent domain (or any conveyance in lieu of
or under

3

--------------------------------------------------------------------------------



threat of any such taking) of such property or rights, including, without
limitation, any and all Compensation for change of grade of streets or any other
injury to or decrease in the value of such property or rights, (2) any and all
proceeds of any sales, assignments or other dispositions of such property or
rights, (3) any and all refunds of insurance premiums, taxes, assessments, water
charges, sewer rents or other impositions in respect of such property or rights,
(4) all accounts receivable, contract rights, general intangibles, permits,
licenses, approvals, actions and rights in action, including, without
limitation, all rights to insurance proceeds and unearned or refunded insurance
premiums arising from or relating to (a) any such property or rights, and (b)
all rights, benefits and privileges of Mortgagor from time to time existing
under or with respect to any and all contracts and agreements for planning or
design of the Improvements, construction of the Improvements or supply of
materials in connection with such construction (including but not limited to all
soil tests, reports, appraisals, feasibility studies and engineering reports
relating to the Land or the Improvements), and (5) all proceeds, products,
replacements, additions, substitutions, renewals, accessions, accretions and
relictions of and to such property or rights.

     (F) TOGETHER WITH all rents, royalties, issues, profits, revenues, income
and other benefits to which Mortgagor may now or hereafter be entitled from the
property described in paragraphs (A), (B), (C), (D) and (E) hereof or any part
of such property, to be applied against the Indebtedness and other sums secured
hereby; provided, however, that permission is hereby given to Mortgagor, so long
as no Event of Default (as hereinafter defined) shall have occurred and be
continuing, to collect and use such rents, royalties, issues, profits, revenues,
income and other benefits as they become due and payable, but not in advance
thereof. The foregoing assignment shall be fully operative without any further
action on the part of either party, and specifically Mortgagee shall be
entitled, at its option upon the occurrence of an Event of Default, to all such
rents, royalties, issues, profits, revenues, income and other benefits whether
or not Mortgagee takes possession of such property. Upon the occurrence of an
Event of Default, the permission hereby given to Mortgagor to collect such
rents, royalties, issues, profits, revenues, income and other benefits shall
terminate. Neither the exercise of any rights under this paragraph by Mortgagee
nor the application of any such rents, royalties, issues, profits, revenues,
income or other benefits to the Indebtedness and other sums secured hereby,
shall cure or waive any Event of Default or notice of any Event of Default
hereunder or invalidate any act done pursuant hereto or to any such notice, but
shall be cumulative of all other rights and remedies.

     The foregoing provisions hereof shall constitute an absolute and present
assignment of the rents, royalties, issues, profits, revenues, income and other
benefits of or from the property described in paragraphs (A), (B), (C), (D), (E)
and (F) hereof, or any part of such property, subject, however, to the
conditional permission given to Mortgagor to collect and use such rents,
royalties, issues, profits, revenues, income and other benefits as hereinabove
provided; and the existence or exercise of such right of Mortgagor shall not
operate to subordinate this assignment to any subsequent assignment, in whole or
in part, by Mortgagor, and any such subsequent assignment by Mortgagor shall be
subject to the rights of Mortgagee hereunder.

     (G) TOGETHER WITH all right, title and interest of Mortgagor in and to any
and all leases, subleases, occupancy, purchase and sale or similar agreements
(collectively, “leases”) now or hereafter on or affecting the property described
in paragraphs (A), (B), (C), and

4

--------------------------------------------------------------------------------



(D) hereof, or any part of such property, together with all security therefor
(including, without limitation, any and all right, title and interest of
Mortgagor in and to property of any tenant or other party under any such lease,
and all cash or security deposits, advance rentals and deposits or payments of a
similar nature thereunder) and together with all moneys payable thereunder, and
all books and records which reflect payments made under the leases and all
security therefor, subject, however, to the conditional permission hereinabove
given to Mortgagor to collect the rents, income and other benefits arising under
any such lease. Mortgagee shall have and is hereby granted the right, at any
time and from time to time after the occurrence and during the continuance of an
Event of Default, to notify any lessee, sublessee, licensee, occupant or
purchaser of the rights of Mortgagee as provided by this paragraph.

     (H) TOGETHER WITH any and all further or greater estate, right, title,
interest, claim and demand whatsoever of Mortgagor, whether now owned or
hereafter acquired, in or to any of the property described in the foregoing
paragraphs or any rights or interests appurtenant thereto.

     All of the property described in paragraphs (A), (B), (C), (D), (E), (F),
(G) and (H) above, and each item of property therein described, is herein
referred to as the “Mortgaged Property.” Notwithstanding any contrary provision,
the Mortgaged Property shall not be deemed to include the collateral under the
Pledge Agreement (as defined in the Loan Agreement).

     TO HAVE AND TO HOLD the Mortgaged Property, with the privileges and
appurtenances thereof, unto Mortgagee, its successors and assigns forever, to
its and their own proper use and behoof.

     AND ALSO, Mortgagor, for itself and its successors and assigns, covenants
with and warrants to, Mortgagee, its successors and assigns, that at and until
the ensealing of these presents, Mortgagor is well seized of the Land, those
Improvements constituting real property and all other real property intended to
be encumbered by this Mortgage as a good indefeasible estate in fee simple, that
Mortgagor has good and absolute title to all other Mortgaged Property, that
Mortgagor has good right to give, grant, bargain, sell, assign and confirm the
Mortgaged Property in manner and form as is above written, and that the
Mortgaged Property is free and clear of all liens, encumbrances and exceptions
to title whatsoever (except as set forth in Schedule B attached hereto and made
a part hereof (hereinafter referred to as “Permitted Encumbrances”));

     AND FURTHERMORE, Mortgagor does by these presents bind itself, its
administrators and its successors and assigns forever to WARRANT AND DEFEND the
Mortgaged Property to Mortgagee, its successors and assigns, against all claims
and demands whatsoever, except for the Permitted Encumbrances.

     THE CONDITION OF THIS MORTGAGE IS SUCH that:

     WHEREAS, this Mortgage secures, inter alia, present and future advances, if
any, made by Mortgagee pursuant to the Loan Documents, up to a maximum principal
amount of the Loan, together with all interest thereon. Notwithstanding anything
contained herein to the contrary, the maximum amount of principal indebtedness
secured by this Mortgage at the time of execution

5

--------------------------------------------------------------------------------



hereof or which any contingency may become secured by this Mortgage, at any time
hereafter is $78,245,641.77 plus (a) taxes, charges or assessments which may be
imposed by law upon the Mortgaged Property; (b) premiums on insurance policies
covering the Mortgaged Property; (c) expenses incurred in upholding the lien of
this Mortgage, including but not limited to (1) the expenses of any litigation
to prosecute or defend the rights and lien created by this Mortgage, (2) any
amount, cost or charges to which Mortgagee becomes subrogated, upon payment,
whether under recognized principles of law or equity, or under express statutory
authority, and (3) interest at the Default Rate.

     WHEREAS, Mortgagor represents and warrants that it has full power and
authority to execute and deliver the Loan Agreement, the Note, this Mortgage and
all other documents and instruments required of it by Mortgagee in connection
with the making or giving of the Loan; and

     AND WHEREAS, Mortgagor covenants and agrees with Mortgagee as follows:

ARTICLE 1.

GENERAL COVENANTS AND WARRANTIES

     1.1 Performance of Mortgagor’s Obligations. Mortgagor shall duly,
punctually and fully pay, do and perform all obligations and things on its part
to be paid, done or performed under the Note, under this Mortgage, under the
Loan Agreement and under any other instrument which refers to or secures the
Note and under any instrument, document or agreement which now or hereafter
evidences a interest rate hedge agreement, if any. Mortgagor shall promptly pay
to Mortgagee when due all Indebtedness. Time is of the essence hereof subject to
the notice, grace and cure periods provided in the Loan Documents.

     1.2 Representations and Warranties by Mortgagor. Mortgagor represents and
warrants to Mortgagee, as follows:

     (a) Mortgagor is a corporation duly organized, existing and in good
standing under the laws of the State of Delaware and is duly qualified and is in
good standing in all other jurisdictions (including New York) where the
character and nature of its business requires such qualification.

     (b) Mortgagor is the lawful owner of and has good and marketable fee simple
absolute title to the Mortgaged Property, subject to the Permitted Encumbrances.
Mortgagor has good right and lawful authority to grant, bargain, sell, convey,
warrant, assign and confirm the same as provided herein; and the Mortgaged
Property is free and clear of all mortgages, liens, pledges, security interests,
charges and encumbrances, excepting only Permitted Encumbrances. Mortgagor
warrants and will defend the title to the Mortgaged Property against all claims
and demands whatsoever, except Permitted Encumbrances and Permitted Transfers.

     (c) There is no provision in any indenture, contract or agreement, to which
Mortgagor is a party or by which it is bound, or any law, statute, ordinance,
governmental rule, regulation or restriction, or any order of any court or
administrative agency, to which Mortgagor is subject or by which Mortgagor is
bound, which prohibits the execution and delivery by Mortgagor of this Mortgage,
the Note, the Loan Agreement or any other instruments which refer

6

--------------------------------------------------------------------------------



to, evidence, supplement, guarantee, secure or govern the Note or the Loan (as
each of the same may be extended, renewed, modified, substituted or replaced,
hereinafter collectively referred to as the “Loan Documents” and individually
referred to as a “Loan Document”), or the performance or observance by Mortgagor
of any of the terms, covenants or conditions of this Mortgage, the Note, the
Loan Agreement or any other Loan Document.

     (d) Execution and delivery of this Mortgage, the Note, the Loan Agreement
and the other Loan Documents, by and on behalf of Mortgagor, have been duly and
validly authorized, and this Mortgage, the Note, the Loan Agreement and said
other instruments have been duly and validly executed and delivered, by and on
behalf of Mortgagor, and are valid, binding and enforceable obligations of
Mortgagor in accordance with their terms.

     (e) There are no actions, suits, proceedings or investigations pending or,
to the knowledge of Mortgagor, threatened against Mortgagor, any parent of
Mortgagor or subsidiary of Mortgagor (hereinafter collectively referred to as
“Affiliates”), or the Mortgaged Property in any court or before any federal,
state, municipal or other governmental agency other than actions covered by
insurance or actions which, if adversely determined, would not result in a
Material Adverse Occurrence (as defined in the Loan Agreement), and neither
Mortgagor nor any Affiliate is in default with respect to any order of any court
or governmental agency.

     (f) The Premises are neither agricultural property, property in
agricultural use, nor the homestead of Mortgagor.

     (g) All applicable building and zoning laws, rules and regulations,
occupational safety and health, energy and environmental laws, ordinances and
regulations affecting the Mortgaged Property permit the use and occupancy
thereof for mixed-use commercial purposes and have been complied with, in all
material respects.

     (h) To Mortgagor’s knowledge, except as shown in the Environmental Report
and other than usage in the ordinary course of business of Mortgagor or its
tenants and in each instance in compliance with Environmental Laws, (i) no
dangerous, toxic or hazardous pollutants, contaminants, chemicals, wastes,
materials or substances, as defined in or governed by the provisions of any
federal, state or local law, statute, code, ordinance, regulation, requirement
or rule relating thereto (hereinafter collectively called “Environmental
Regulations”), and also including urea-formaldehyde, polychlorinated biphenyls,
asbestos, asbestos containing materials, nuclear fuel or waste, radioactive
materials, explosives, carcinogens and petroleum products, or any other waste,
material, substance, pollutant or contaminant which would subject the owner of
the Premises to any damages, penalties or liabilities under any applicable
Environmental Regulation (hereinafter collectively called “Hazardous
Substances”) are now stored, located, generated, produced, processed, treated,
transported, incorporated, discharged, emitted, released, deposited or disposed
of in, upon, under, over or from the Mortgaged Property; (ii) no threat exists
of a discharge, release or emission of a Hazardous Substance upon or from the
Mortgaged Property into the environment; (iii) the Premises have not ever been
used for a mine, a landfill, a dump or other disposal facility, industrial or
manufacturing purposes, or a gasoline service station; (iv) no underground
storage tank is now located in the Premises; (v) no violation of any
Environmental Regulation now exists in, upon, under, over or from the Mortgaged
Property, no notice of any such violation or any

7

--------------------------------------------------------------------------------



alleged violation thereof has been issued or given by any governmental entity or
agency which remains outstanding, and there is not now any investigation or
report involving the Mortgaged Property by any governmental entity or agency
which in any way relates to Hazardous Substances; (vi) no person, party or
private or governmental agency or entity has given any outstanding notice of or
asserted any claim, cause of action, penalty, cost or demand for payment or
compensation, whether or not involving any injury or threatened injury to human
health, the environment or natural resources, resulting or allegedly resulting
from any activity or event described in (i) above; (vii) there are not now any
actions, suits, proceedings or damage settlements relating in any way to
Hazardous Substances, in, upon, under, over or from the Mortgaged Property;
(viii) the Mortgaged Property is not listed in the United States Environmental
Protection Agency’s National Priorities List of Hazardous Waste Sites or any
other list of Hazardous Substance sites maintained by any federal, state or
local governmental agency; and (ix) the Mortgaged Property is not subject to any
lien or claim for lien or threat of a lien in favor of any governmental entity
or agency as a result of any release or threatened release of any Hazardous
Substance.

     1.3 Maintenance of Existence. Mortgagor agrees to maintain its existence as
a (i) corporation under the laws of the State of Delaware and (ii) as a foreign
business corporation under the laws of the State of New York and not to
dissolve, liquidate, wind-up, consolidate or merge during the term hereof,
without the prior written consent of Mortgagee.

     1.4 Further Assurances; Security Agreement.

     (a) Mortgagor will procure, do, execute, acknowledge and deliver each and
every further act, deed, conveyance, transfer, document and assurance necessary
or proper for the carrying out more effectively of the purpose of this Mortgage
and, without limiting the foregoing, for granting, bargaining, selling,
conveying, warranting, assigning and confirming unto Mortgagee all of the
Mortgaged Property, or property intended so to be, whether now owned or
hereafter acquired by Mortgagor, including, without limitation, the preparation,
execution and filing of any documents, such as financing statements and
continuation statements, deemed advisable by Mortgagee for perfecting and
maintaining its lien on the Mortgaged Property.

     (b) This Mortgage shall further constitute and be deemed to be a Security
Agreement under the Uniform Commercial Code, now in force and as hereafter
amended, and Mortgagor hereby grants to Mortgagee a first and only, present and
continuing security interest in any Property, fixtures, equipment, leases,
rents, issues, income, profits, personal property, instruments, general
intangibles, accounts, contract rights and claims included within or related to
the Mortgaged Property, and in all deposits made pursuant to Section 1.10 hereof
and all insurance policies and unearned premiums prepaid thereon, insurance
proceeds, and awards, payments or consideration for the taking of the Mortgaged
Property, or any portion thereof, by condemnation or exercise of the power of
eminent domain, or from any sale in lieu or in anticipation thereof, assigned by
Mortgagor to Mortgagee hereunder, to the extent that a security interest may be
granted therein under the terms of the Uniform Commercial Code. Mortgagor agrees
to supply Mortgagee with an inventory of all such property in a form acceptable
to Mortgagee, from time to time, upon receipt of a written request therefor from
Mortgagee.

8

--------------------------------------------------------------------------------



     (c) Mortgagor hereby irrevocably authorizes Mortgagee at any time and from
time to time to file in any filing office any initial financing statements and
amendments thereto that (a) indicate the collateral as the Mortgaged Property as
defined in this Mortgage and (b) contain any other information required by part
5 of Article 9 of the Uniform Commercial Code of any such filing office for the
sufficiency or filing office acceptance of any initial financing statement or
amendment, including whether Mortgagor is an organization, the type of
organization and any organizational identification number issued to Mortgagor.
Mortgagor agrees to provide any such information to Mortgagee promptly upon
request. Mortgagor also ratifies its authorization for Mortgagee to have filed
in any filing office in any Uniform Commercial Code jurisdiction any like
initial financing statements or amendments thereto relating to the lien and
security interest created by this Mortgage if filed prior to the date hereof.
Mortgagor shall pay to Mortgagee, from time to time, within five (5) Business
Days after demand, any and all costs and expenses incurred by Mortgagee in
connection with the filing of any such initial financing statements and
amendments, including attorneys’ fees and all disbursements. Such costs and
expenses shall bear interest at the Default Rate from the date due, as set forth
in the preceding sentence until the date repaid by Mortgagor, and such costs and
expenses, together with such interest, shall be part of the obligations and
shall be secured by this Mortgage.

     (d) Mortgagor shall notify the Mortgagee promptly of a change in
Mortgagor’s chief executive office or principal place of business. Mortgagor
shall not change its name, jurisdiction of organization or its type of
organization without promptly notifying Mortgagee, in writing, of such change.

     1.5 Uniform Commercial Code Remedies. Mortgagee shall have all the rights,
remedies and recourses with respect to the personal property, fixtures, the
Leases (as defined in Section 1.16 hereof) and rents afforded to a “Secured
Party” by the Uniform Commercial Code in addition to, and not in limitation of,
the other rights, remedies and recourses afforded by law, equity and the Loan
Documents.

     1.6 [Intentionally Omitted].

     1.7 Foreclosure of Security Interest.  If an Event of Default shall occur
and remain outstanding, Mortgagee may elect, in addition to exercising any and
all other rights, remedies and recourses set forth in Section 3.2, to proceed in
the manner set forth in the Uniform Commercial Code, relating to the procedure
to be followed when a security agreement covers both real and personal property.

     1.8 Defined Terms. Terms defined in the Uniform Commercial Code and not
otherwise defined in this Mortgage shall have the same meanings for purposes
hereof as are set forth in the Uniform Commercial Code. In the event that a term
is used in Article 9 of the Uniform Commercial Code and also in another Article
of the Uniform Commercial Code, the term used in Sections 1.4 through 1.7 is
that used in Article 9 of the Uniform Commercial Code. The term “control” has
the meaning given in § 9-104, 9-105, 9-106, 9-107, as applicable.

     1.9 Maintenance of Property. Mortgagor will not remove or demolish any
Improvements, except as permitted under applicable law, or change its legal use
in any manner

9

--------------------------------------------------------------------------------



that would cause the Mortgaged Property to be in violation of applicable law
without the prior written consent of Mortgagee, provided, however, that the
foregoing shall not prevent Mortgagor from performing alterations or
improvements to the Mortgaged Property that are determined by Mortgagor to be
necessary or desirable.

     1.10 Impositions and Liens. (a) Mortgagor shall, before any penalty or
interest attaches thereto because of delinquency in payment, pay and discharge,
or cause to be paid and discharged, all taxes, assessments, sewer rents, water
rates, levies and governmental charges imposed upon or against the Mortgaged
Property or upon or against the Note or the Indebtedness or upon or against the
interest of Mortgagee in the Mortgaged Property or in the Note or the Loan
Agreement or the Indebtedness (hereinafter referred to as “Impositions”) and
will thereafter deliver the paid receipts therefor to Mortgagee within ten (10)
days after request therefor by Mortgagee. In the event of any legislative
enactment or judicial decision after the date of this Mortgage, imposing upon
Mortgagee the obligation to pay any such Imposition, or deducting the lien of
this Mortgage from the value of the Mortgaged Property for the purpose of
taxation, or changing in any way the laws now in force for the taxation of
mortgages or debts secured thereby, or the manner, operation or method of
collection of any such Imposition, so as to affect the interests of Mortgagee,
then, and in such event, Mortgagor shall bear and promptly pay the full amount
of such Imposition or any substituted tax; provided, however, that, if for any
reason payment thereof by Mortgagor would be unlawful or unenforceable, or if
payment thereof by Mortgagor would constitute usury or would render the Loan or
the Indebtedness wholly or partially usurious under any of the terms or
provisions of the Note or of this Mortgage, or otherwise, Mortgagee may declare
the whole sum secured by this Mortgage, with interest thereon, to be immediately
due and payable. Mortgagor shall not suffer to exist and shall promptly pay and
discharge any mechanic’s, statutory or other lien or encumbrance on the
Mortgaged Property or any part thereof (hereinafter referred to as “Liens”),
except for Permitted Encumbrances.

     (b) Notwithstanding the foregoing, Mortgagor shall not be in default
hereunder in respect to the payment of any Impositions or Liens which Mortgagor
shall be required by any provision hereof to pay, so long as Mortgagor shall, in
good faith, in compliance with all applicable statutes, and with all possible
promptness, diligently contest the same, and Mortgagor may postpone or defer
payment of a portion of said Impositions or Liens, if, but only if, permitted by
statute, and if neither the Mortgaged Property, nor any portion thereof, would,
by reason of such postponement or deferment, be in danger of being forfeited or
lost. Upon a final adjudication of any such contest, and, in any event, at least
thirty (30) days prior to the date on which the interest of Mortgagee in the
Mortgaged Property would otherwise forfeit by reason of the nonpayment of any
such Imposition or Lien, Mortgagor shall pay the amount thereof then due,
including any penalties and interest thereon.

     (c) As soon as reasonably practicable following the recording of this
Mortgage, Mortgagor shall deliver or cause to be delivered to Mortgagee a title
report showing the recordation of the Existing Mortgage Assignment and this
Mortgage. In the event any lien, encumbrance or other matter objectionable to
Mortgagee is disclosed by such title report, other than the Permitted
Encumbrances, Mortgagor shall bond over or otherwise have removed any such lien
or encumbrance within thirty (30) days of the imposition thereof, to the
satisfaction of

10

--------------------------------------------------------------------------------



Mortgagee, unless Mortgagor is contesting such lien or encumbrance in accordance
with Section 1.10(b) hereof.

     1.11 Insurance; Casualty or Other Loss. Mortgagor will keep the
Improvements on the Mortgaged Property insured against loss by fire or other
casualty, and shall maintain liability insurance, with Mortgagee named as an
additional insured, under policies of insurance, with coverages, as reasonably
determined by Mortgagor to be consistent with the types and amount of insurance
maintained by reasonably prudent owners of property similar to the Mortgaged
Property in the Greater New York Metropolitan Area and available at commercially
reasonable rates. Mortgagor shall timely pay the premiums on all such insurance.
In the event of casualty or other loss, Mortgagor shall immediately give written
notice thereof to Mortgagee. All proceeds of casualty insurance shall be paid to
Mortgagor and applied, after application to Mortgagor’s costs of collection to
payment of any costs of restoration and repair incurred by Mortgagor or in such
other manner as Mortgagor shall determine.

     1.12 [Intentionally Omitted].        1.13 [Intentionally Omitted].  

     1.14 Cure of Defaults by Mortgagee. If an Event of Default occurs and
Mortgagor shall fail to observe, comply with or perform any of the terms,
covenants and conditions herein with respect to the procuring and delivery of
insurance, the payment of Impositions, ground rent or Liens, the keeping of the
Mortgaged Property in repair, the performance of Mortgagor’s obligations under
any other term, covenant or condition contained herein, in the Note, in the Loan
Agreement or in any other Loan Document, Mortgagee may itself, following
reasonable notice to and cure periods for Mortgagor, observe, comply with or
perform the same, may make such advances to observe, comply with or perform the
same as Mortgagee shall deem appropriate, and may enter the Mortgaged Property
for the purpose of observing, complying with or performing any such term,
covenant or condition. Mortgagee may expend such sums, including attorneys’ fees
(prior to trial, at trial and on appeal), to sustain the lien of this Mortgage
or its priority, or to protect or enforce, or to obtain the right to enforce,
its rights, powers and remedies hereunder, including the payment of any prior
liens, ground rent, claims and encumbrances, other than Permitted Encumbrances
which are not in default, or to protect the Mortgaged Property, as it may deem
desirable. Mortgagor agrees to repay all sums so advanced or expended upon
demand, with interest thereon at the Default Rate from the date of advancement
or expenditure, and all sums so advanced or expended, with interest, shall be
secured hereby, but no such advance or expenditure shall be deemed to relieve
Mortgagor from any default hereunder. Mortgagee shall not be bound to inquire
into the validity of any Imposition or Lien which Mortgagor fails to pay as and
when required hereby and which Mortgagor does not contest in strict accordance
with the terms hereof.

     1.15 Sale, Transfer or Encumbrance. Except for Permitted Encumbrances and
Permitted Transfers (as defined in the Loan Agreement), without the prior
written consent of Mortgagee, Mortgagor shall not voluntarily or involuntarily
agree to, cause, suffer or permit any sale, conveyance, mortgage, grant, lien,
encumbrance, security interest, pledge, assignment or transfer of: (a) the
Mortgaged Property or any part or portion thereof, or any interest of Mortgagor,
legal or equitable, in the Mortgaged Property, except as created by this
Mortgage and

11

--------------------------------------------------------------------------------



the other documents which secure the Note; or (b) any direct ownership interest,
in Mortgagor; provided, however, this subsection shall not be applicable to the
extent liens are being contested in accordance herewith. If Mortgagor fails to
comply with the provisions of this Section 1.15, Mortgagee may, at its election,
declare the entire Indebtedness to be immediately due and payable, without
notice to Mortgagor (which notice Mortgagor hereby expressly waives), and upon
such declaration the entire Indebtedness shall be immediately due and payable.

     No transfer, conveyance, lease, sale or other disposition shall relieve
Mortgagor from personal liability for its obligations hereunder or under the
Note, whether or not the transferee assumes this Mortgage. Mortgagee may,
without notice to Mortgagor, deal with any successor owner of all or any portion
of the Mortgaged Property in the same manner as with Mortgagor, without in any
way discharging the liability of Mortgagor hereunder or under the Note.

     1.16 Assignment of Leases and Rents. (a) As a source of future repayment of
the Indebtedness, Mortgagor hereby absolutely and presently assigns to Mortgagee
all Rents (hereinafter defined) and hereby collaterally assigns to Mortgagee all
of Mortgagor’s rights in and interest as landlord under the Leases (subject to
the appointment of Mortgagor as agent for Mortgagee and the license granted to
Mortgagor as set forth below); together with the immediate and continuing right
to collect and receive all of the Rents now due or which may become due or to
which Mortgagor may now or shall hereafter (including the period of redemption,
if any) become entitled or may demand or claim, arising or issuing from or out
of the Leases or from or out of the Mortgaged Property or any part thereof. It
is the intention hereby to establish a choate, present, absolute transfer and
assignment of the Rents now due to or which may become due to Mortgagee and not
merely the granting of a security interest.

     (b) Notwithstanding the foregoing, Mortgagee hereby (i) appoints Mortgagor
as the agent of Mortgagee to collect and receive all of the Rents and apply them
as set forth herein and (ii) grants to Mortgagor a license to carry out any and
all of the terms and conditions of the Leases and to manage the Mortgaged
Property, as hereinafter provided, such appointment and license terminable at
the sole election of Mortgagee upon the occurrence of an Event of Default.

     (c) As used herein: (i) “Lease” means each existing or future lease,
sublease (to the extent of Mortgagor’s rights thereunder) or other agreement
under the terms of which any person has or acquires any right to occupy or use
the Mortgaged Property, or any part thereof, or interest therein, and each
existing or future guaranty of payment or performance thereunder, and all
extensions, renewals, modifications and replacements of each such lease,
sublease, agreement or guaranty; and (ii) “Rents” means all of the rents,
revenue, income, profits and proceeds derived and to be derived from the
Mortgaged Property or arising from the use or enjoyment of any portion thereof
or from any Lease, including, but not limited to, liquidated damages following
default under any such Lease, all proceeds payable under any policy of insurance
covering loss of rents resulting from untenantability caused by damage to any
part of the Mortgaged Property, all of Mortgagor’s rights to recover monetary
amounts from any tenant in bankruptcy including, without limitation, rights of
recovery for use and occupancy and damage claims arising out of Lease defaults,
including rejections, under any applicable law, together with any sums of money
that may now or at any time hereafter be or become due and payable to

12

--------------------------------------------------------------------------------



Mortgagor by virtue of any and all royalties, overriding royalties, bonuses,
delay rentals and any other amount of any kind or character arising under any
and all present and all future oil, gas, mineral and mining leases covering the
Mortgaged Property or any part thereof, and all proceeds and other amounts paid
or owing to Mortgagor under or pursuant to any and all contracts and bonds
relating to the improvement, construction or renovation of the Mortgaged
Property.

     1.17   [Intentionally Omitted].  

     1.18 Hazardous Substances. Except for substances normally used for
maintenance or operation of retail and commercial projects which are used,
stored, and disposed of in accordance with all applicable Environmental
Regulations, Mortgagor (i) shall not store, locate, generate, produce, process,
treat, transport, incorporate, discharge, emit, release, deposit or dispose of
any Hazardous Substance in, upon, under, over or from the Mortgaged Property,
(ii) shall not permit any Hazardous Substance to be stored, located, generated,
produced, processed, treated, transported, incorporated, discharged, emitted,
released, deposited, disposed of or to escape therein, thereupon, thereunder,
thereover or therefrom, (iii) shall cause all Hazardous Substances found thereon
to be properly removed therefrom and properly disposed of in accordance with all
applicable Environmental Regulations, (iv) shall not install or permit to be
installed any underground storage tank therein or thereunder, and (v) shall
comply with all Environmental Regulations which are applicable to the Mortgaged
Property. Mortgagor shall indemnify, defend and hold harmless Mortgagee, its
directors, officers, employees, agents, contractors, licensees, invitees,
successors and assigns and any affiliate of Mortgagee which acquires title to
the Mortgaged Property at a foreclosure or other sale or takes title to the
Mortgaged Property pursuant to a deed in lieu of foreclosure under the
provisions of this Mortgage (hereinafter collectively referred to as the
“Indemnified Parties”) against, shall hold Indemnified Parties harmless from,
and shall reimburse the Indemnified Parties for, any and all claims, demands,
judgments, penalties, liabilities, costs, damages and expenses, including court
costs and reasonable attorneys’ fees directly or indirectly incurred by the
Indemnified Parties (prior to trial, at trial and on appeal) in any action,
administrative proceeding or negotiations against or involving any of the
Indemnified Parties, resulting from any breach of the foregoing covenants, from
the incorrectness or untruthfulness of any warranty or representation set forth
in Subsection 1.2(i) hereof, or from the discovery of any Hazardous Substance
in, upon, under or over, or emanating from, the Mortgaged Property, whether or
not Mortgagor is responsible therefor, or whether or not it was placed, located,
deposited or released by Mortgagor, it being the intent of Mortgagor and
Mortgagee that the Indemnified Parties shall have no liability or responsibility
(x) for damage or injury to human health, the environment or natural resources
caused by, for abatement and/or clean-up of, or (y) otherwise with respect to,
Hazardous Substances by virtue of the interest of Mortgagee in the Mortgaged
Property created hereby or as the result of Mortgagee exercising any of its
rights or remedies with respect thereto hereunder, including, but not limited
to, becoming the owner thereof by foreclosure or conveyance in lieu of
foreclosure. The foregoing representations, warranties and covenants of
Subsection 1.2(i) and of this Section 1.18 shall be deemed continuing covenants,
representations and warranties for the benefit of the Indemnified Parties, and
shall survive the satisfaction or release of this Mortgage, any foreclosure of
this Mortgage and/or any acquisition of title to the Mortgaged Property or any
part thereof by Mortgagee, or anyone claiming by, through or under Mortgagee by
deed in lieu of foreclosure or otherwise. Any amounts covered by the foregoing
indemnification shall bear interest from the date incurred at the Default Rate,
shall be payable on demand, and shall be

13

--------------------------------------------------------------------------------



secured hereby. In no event shall Mortgagor be obligated by the provisions
hereof to indemnify any Indemnified Party for matters, liabilities or expenses
arising from the gross negligence or willful misconduct of such Indemnified
Party.

     1.19 Indemnity. Mortgagor agrees to indemnify, protect, hold harmless and
defend Mortgagee from and against any and all losses, liabilities, suits,
actions, obligations, fines, damages, judgments, penalties, claims, causes of
action, charges, costs and expenses (including attorneys’ fees, disbursements
and court costs prior to trial, at trial and on appeal) which may be imposed on,
incurred or paid by, or asserted against Mortgagee by reason or on account of,
or in connection with, (i) any willful misconduct of Mortgagor or any default or
Event of Default hereunder, (ii) any construction, reconstruction or alteration
of the Mortgaged Property, (iii) any negligence of Mortgagor or any negligence
or willful misconduct of any lessee of the Mortgaged Property or any part
thereof, or any of their respective agents, contractors, subcontractors,
servants, directors, officers, employees, licensees or invitees, or (iv) any
accident, injury, death or damage to any person or property occurring in, on or
about the Mortgaged Property or any street, drive, sidewalk, curb or passageway
adjacent thereto, except to the extent that the same results directly from the
willful gross negligence or misconduct of Mortgagee. Any amount payable to
Mortgagee under this Section 1.19 shall be due and payable upon demand therefor
and receipt by Mortgagor of a statement from Mortgagee setting forth in
reasonable detail the amount claimed and the basis therefor. Mortgagor’s
obligations under this Section 1.19 shall survive the repayment or any other
satisfaction of the Note and shall not be affected by the absence or
unavailability of insurance covering the same or by the failure or refusal of
any insurance carrier to perform any obligation on its part under any such
policy of insurance. If any claim, action or proceeding is made or brought
against Mortgagee which is subject to the indemnity set forth in this Section
1.19, Mortgagor shall resist or defend against the same, in its own name or, if
necessary, in the name of Mortgagee, by attorneys for Mortgagor’s insurance
carrier (if the same is covered by insurance) approved by Mortgagee or otherwise
by attorneys retained by Mortgagor and approved by Mortgagee. Notwithstanding
the foregoing, Mortgagee, in its discretion, if it disapproves of the attorneys
provided by Mortgagor or Mortgagor’s insurance carrier, may engage its own
attorneys to resist or defend, or to assist therein, and Mortgagor shall pay,
or, on demand, shall reimburse Mortgagee for the payment of, all fees and
disbursements of said attorneys.



ARTICLE 2.
TAKING OF PROPERTY

     2.1 Condemnation or Sale in Lieu Thereof. In case of a taking of or damage
to all or any part of the Mortgaged Property as a result of, or a sale thereof
in lieu of or in anticipation of, the exercise of the power of condemnation or
eminent domain, or the commencement of any proceedings or negotiations which
might result in such a taking, damage or sale, Mortgagor shall promptly give
Mortgagee written notice thereof, generally describing the nature of such
taking, damage, sale, proceedings or negotiations and the nature and extent of
the taking, damage or sale which has resulted or might result therefrom, as the
case may be, together with a copy of each and every document relating thereto
received by Mortgagor. Should any of the Mortgaged Property be taken or damaged
by exercise of the power of condemnation or eminent domain, or be sold by
private sale in lieu or in anticipation thereof, any award, payment or other
consideration for the property so taken, damaged or sold shall, be applied first
to the payment of

14

--------------------------------------------------------------------------------



all costs and expenses incurred by Mortgagor in obtaining and preserving such
award, payment or consideration, and second, to the restoration or repair of the
Mortgaged Property or in such other manner as Mortgagor determines, without
affecting the lien of this Mortgage or the obligations of Mortgagor hereunder.



ARTICLE 3.
DEFAULT AND REMEDIES THEREFOR

     3.1 Events of Default. If any one or more of the following events (herein
referred to as “Events of Default”) shall occur an event which would constitute
an “Event of Default” under the Loan Agreement.

     3.2 Mortgagee’s Power of Enforcement; Power of Sale. After the occurrence
of any Event of Default, Mortgagee, at its option, may proceed by any
appropriate action or proceeding to (i) enforce payment of the Indebtedness
pursuant to the Loan Documents, (ii) enforce performance of any term of this
Mortgage or any of the other Loan Documents, (iii) enforce any other rights of
Mortgagee with respect to the Indebtedness or the Mortgaged Property, (iv)
foreclose this Mortgage and sell the Mortgaged Property, as an entirety or in
separate portions, pursuant to the judgment, order or decree of any court of
competent jurisdiction, (v) to the extent permitted by law, pursue the partial
foreclosure of this Mortgage for any part of the Indebtedness then due and
payable, subject to the continuing encumbrance of this Mortgage as security for
the balance of the Indebtedness not then due, and (vi) pursue any other right,
power or remedy available to Mortgagee at law or in equity. Mortgagee may pursue
any and all such actions or proceedings, at Mortgagee’s option, either with or
without entry or taking possession and whether or not the Indebtedness or any
part thereof shall have been declared to be immediately due and payable or shall
otherwise be due. Mortgagee may pursue any and all such actions or proceedings
without prejudice to Mortgagee’s right thereafter to foreclose this Mortgage or
to bring any other action or proceeding to enforce Mortgagee’s rights, powers
and remedies with respect to the Indebtedness or the Mortgaged Property, whether
or not the basis for any such subsequent action or proceeding shall be a default
or Event of Default existing at the time such earlier action or proceeding was
commenced.

     Mortgagee may, either with or without entry or taking possession of the
Mortgaged Property as provided in this Agreement or otherwise, personally or by
its agents or attorneys, and without prejudice to the right to bring an action
for foreclosure of the Mortgage, sell the Mortgaged Property or any part thereof
pursuant to any procedures provided by applicable law, thereto), and all estate,
right, title, interest, claim and demand therein, and right of redemption
thereof, at one or more sales as an entity or in parcels, and at such time and
place upon such terms and after such notice thereof as may be required or
permitted by applicable law.

     All notices hereunder or under any applicable law pertaining hereto shall
be in writing and shall be deemed sufficiently given or served for all purposes
when delivered by personal service or courier service, and shall be deemed given
on the date when signed for or, if refused, when refused by the person
designated as an agent for receipt of service. For purposes hereof, notices may
be given by the parties hereto or by their attorneys identified herein.

     3.3 Mortgagee’s Right To Enter and Take Possession.

15

--------------------------------------------------------------------------------



     (a) While any Event of Default exists, Mortgagor, upon receipt of written
notification by Mortgagee, shall forthwith surrender and deliver to Mortgagee
the actual possession of the Mortgaged Property or any part thereof designated
by Mortgagee, subject to the rights of tenants. To the extent permitted by law,
Mortgagee may enter and take possession of all or any part of the Mortgaged
Property and may exclude Mortgagor and its officers, employees, agents,
contractors, attorneys and other representatives therefrom, and Mortgagee may
have joint access with Mortgagor to the books, papers and accounts of Mortgagor
and of any manager of the Mortgaged Property. On the first day of each month
occurring after any such entry into possession, or after the appointment of any
receiver as provided below, Mortgagor shall pay to Mortgagee or to such
receiver, as the case may be, in advance, a use and occupancy charge equal to
the fair and reasonable rental value for such month of any leasable portion of
the Mortgaged Property which shall then be in the possession of or occupied by
Mortgagor. If Mortgagor shall fail to make any such payment as provided above,
then, upon request by Mortgagee, Mortgagor shall vacate, deliver and surrender
possession of such part of the Mortgaged Property to Mortgagee or to such
receiver, as the case may be, and, to the extent permitted by law, Mortgagor may
be evicted or dispossessed by summary proceedings or otherwise.

     (b) While an Event of Default exists, Mortgagor for any reason shall fail
to surrender or deliver to Mortgagee the Mortgaged Property or any part thereof
designated by Mortgagee as provided above, Mortgagee may obtain a judgment or
decree conferring on Mortgagee the right to immediate possession and requiring
Mortgagor to deliver to Mortgagee immediate possession of the Mortgaged Property
or such part thereof. Mortgagor hereby specifically and irrevocably consents to
the entry of any such judgment or decree. Upon request by Mortgagee, Mortgagor
shall pay to Mortgagee, or to any other person that Mortgagee may designate, all
reasonable costs, expenses and liabilities (including, without limitation,
reasonable attorneys’ fees) incurred by Mortgagee in connection with any such
failure to surrender or deliver possession and in connection with any such
judgment or decree, together with interest thereon at the Default Rate from the
date incurred by Mortgagee until the date so paid to, or as directed by,
Mortgagee.

     (c) After any such entry into possession, Mortgagee, in Mortgagor’s name or
otherwise, may hold, store, use, operate, manage and control the Mortgaged
Property, or the part thereof as to which Mortgagee shall have entered into
possession, and may conduct the business thereof. In doing so, Mortgagee from
time to time may:

             
(i)
make all necessary and proper maintenance, repairs, renewals, replacements,
alterations, additions, betterments and improvements thereto and thereon and
purchase or otherwise acquire additional fixtures, personal property and other
property of the type encumbered by this Mortgage;    

     
(ii) 
insure the Mortgaged Property or keep the Mortgaged Property  insured;
   

     
(iii) 
manage and operate the Mortgaged Property, or such part thereof, and exercise
all the rights and powers of Mortgagor with respect to the Mortgaged


 

16

--------------------------------------------------------------------------------



Property and the management and operation of the Mortgaged Property (including,
without limitation, the right to enter into leases, to cancel, enforce or modify
leases, to evict tenants by summary proceedings or otherwise and to take other
appropriate steps to enforce leases);

     (iv) enter into agreements with others to exercise the powers herein
granted to Mortgagee, all as Mortgagee from time to time may determine; and

     (v) collect and receive all the rents, royalties, issues, profits,
revenues, income and other benefits of and from all or any part of the Mortgaged
Property, including those past due as well as those accruing thereafter, and
apply the moneys so received, in such priority as Mortgagee may determine, to
(1) the payment of interest, principal and other amounts due and payable in
respect of the Indebtedness or otherwise payable pursuant to any of the Loan
Documents, (2) the deposits payable under this Mortgage for Impositions, (3) the
cost of insurance, Impositions and other expenses of operating, maintaining,
repairing and improving all or any part of the Mortgaged Property, including,
without limitation, reasonable renting commissions and rental collecting
commissions paid to any agent of Mortgagee or of any receiver, (4) the
reasonable compensation, expenses and disbursements of the agents, contractors,
attorneys and other representatives of Mortgagee, and (5) amounts advanced for
any purpose recognized under this paragraph (c) or otherwise permitted by law or
agreement.

     (d) Mortgagee shall be liable to account only for rents, security deposits,
royalties, issues, profits, revenues, income and benefits actually received by
Mortgagee while in possession of the Mortgaged Property. In the event of any
foreclosure, Mortgagee may remain in possession of all or any part of the
Mortgaged Property until the foreclosure sale and thereafter during any period
of redemption. In the absence of any foreclosure, Mortgagee may remain in
possession of all or any part of the Mortgaged Property as long as there exists
an Event of Default. The same right of taking possession shall exist during the
continuance of any subsequent Event of Default. Mortgagee shall incur no
liability for, nor shall Mortgagor assert any claim or set off as a result of,
any acts or omissions of Mortgagee, or its officers, employees, agents,
contractors, attorneys or other representatives, while in possession of all or
any part of the Mortgaged Property (except for damages directly caused by
Mortgagee’s own gross negligence or intentional wrongful acts), all such
liabilities, claims and rights of set off being hereby expressly waived by
Mortgagor.

     (e) Upon request by Mortgagee, Mortgagor shall pay to Mortgagee, or to any
other person that Mortgagee may designate, all reasonable costs, expenses and
liabilities (including, without limitation, reasonable attorneys’ fees) incurred
by Mortgagee in connection with the management, operation, use, control and
maintenance of all or any part of the Mortgaged Property, except to the extent
such costs, expenses and liabilities shall have been paid out of collections
from the Mortgaged Property as provided above, together with interest thereon at
the Default Rate from the date incurred by Mortgagee until the date so paid to,
or as directed by, Mortgagee.



  3.4 Appointment of Receiver.

17

--------------------------------------------------------------------------------



     (a) After the occurrence of any Event of Default, Mortgagee, to the extent
permitted by law and without regard to the value, adequacy or occupancy of the
Mortgaged Property, shall be entitled as a matter of right, if it so elects, to
the appointment of a receiver to enter upon and take possession of the Mortgaged
Property and to collect all rents, royalties, issues, profits, revenues, income
and other benefits of and from the Mortgaged Property and apply the same as the
court may direct or otherwise as may be permitted by law. Mortgagor hereby
specifically and irrevocably consents to such appointment. The receiver shall be
entitled to hold, store, use, operate, manage and control the Mortgaged Property
and conduct the business thereof as would Mortgagee pursuant to the immediately
preceding Section and shall have all rights and powers permitted under the laws
of the State of New York and such other rights and powers as the court making
such appointment shall confer. The receiver shall be liable to account only for
rents, royalties, issues, profits, revenues, income and other benefits actually
received by such receiver. Notwithstanding the appointment of any receiver or
other custodian, Mortgagee, as pledgee or depository, shall be entitled to the
possession and control of any cash, deposits or instruments held by Mortgagee at
the time of such appointment or payable or deliverable to Mortgagee from time to
time under the terms of this Mortgage or any of the other Loan Documents.

     (b) Upon request by Mortgagee, Mortgagor shall pay to Mortgagee, or to any
other person that Mortgagee may designate, or to any such receiver, all
reasonable costs, expenses and liabilities (including, without limitation,
reasonable attorneys’ fees, receivers’ fees and the fees of any manager retained
by such receiver) incurred by Mortgagee or by such receiver in connection with
the appointment of such receiver and the exercise of the rights and powers of
such receiver, except to the extent such costs, expenses and liabilities shall
have been paid out of collections from the Mortgaged Property as provided in the
immediately preceding Section, together with interest thereon at the Default
Rate from the date incurred by Mortgagee or by such receiver until the date so
paid to, or as directed by, Mortgagee or to such receiver.

     3.5 Waiver of Certain Rights. Mortgagor agrees, to the extent permitted by
law, that neither Mortgagor nor any person at any time claiming through or under
Mortgagor shall set up, claim or seek to take advantage of any appraisement,
valuation, stay, notice of election to accelerate, mature or declare due the
Indebtedness, extension, redemption or moratorium laws, election of remedies, or
any exemption from execution or sale, now or hereafter in force, in order to
prevent or hinder the foreclosure of this Mortgage after the occurrence of any
Event of Default, the final and absolute sale of all or any part of the
Mortgaged Property or the final and absolute putting into possession thereof,
immediately after any such sale, of the purchaser or purchasers at such sale or
the enforcement of any other rights or remedies of Mortgagee under this Mortgage
or any of the other Loan Documents. Mortgagor, for itself and for all who may at
any time claim through or under Mortgagor or who hereafter may otherwise acquire
any interest in or title to all or any part of the Mortgaged Property, hereby
waives, to the extent permitted by law, all benefit of any such law or laws, any
and all rights of redemption from sale pursuant to any judgment, order or decree
of foreclosure of this Mortgage, and any and all right to have the assets
constituting the Mortgaged Property marshalled upon any foreclosure or other
enforcement of this Mortgage, and any and all right to a jury trial in
connection with any enforcement of Mortgagee’s rights under any of the Loan
Documents and any other cause or proceeding arising out of or otherwise relating
to the Loan or the transaction of which this

18

--------------------------------------------------------------------------------



Mortgage is a part. Mortgagee or any court having jurisdiction to foreclose this
Mortgage may sell the Mortgaged Property in part or as an entirety. Mortgagee
shall not be required to accept any part or parts of the Mortgaged Property in
satisfaction of all or any part of the Indebtedness. Mortgagee shall not be
required to accept any apportionment of the Indebtedness to or among any part or
parts of the Mortgaged Property. If any law now in force of which Mortgagor
might take advantage despite this Section shall hereafter be repealed or cease
to be in force, such law shall not thereafter be deemed to preclude the
application of this Section.

     3.6 Leases. Any foreclosure of this Mortgage and any other transfer of
title to the Mortgaged Property in extinguishment of all or any part of the
Indebtedness may, at Mortgagee’s option, be subject to the rights of any tenants
of all or any part of the Mortgaged Property, and any failure to make any such
tenants parties defendant to any foreclosure proceedings or to foreclose or
otherwise terminate their rights will not be, nor be asserted by Mortgagor to
be, a defense to any such foreclosure proceedings or to any proceedings seeking
collection of all or any part of the Indebtedness, including, without
limitation, any deficiency remaining unpaid after the completion of any such
foreclosure, any sale in connection therewith or any other transfer in
extinguishment of all or any part of the Indebtedness.

     3.7 Suits To Protect Mortgaged Property. Mortgagee is hereby irrevocably
authorized, at Mortgagee’s option, to institute and maintain any and all suits
and proceedings as Mortgagee may deem advisable after an Event of Default (a) to
prevent any impairment of the Mortgaged Property or the security of this
Mortgage by any unlawful acts or omissions, (b) to prevent the occurrence or
continuance of any violation of this Mortgage or any of the other Loan
Documents, (c) to foreclose this Mortgage (after the occurrence of an Event of
Default), and (d) to preserve and protect its interest in the Mortgaged
Property.

     3.8 Proofs of Claim. In the case of any receivership, insolvency,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial case or proceeding affecting Mortgagor, Mortgagee, to the extent
permitted by law, is hereby irrevocably authorized, at Mortgagee’s option, to
file such proofs of claim and other documents as may be necessary or advisable
in order to have its claims allowed in such case or proceeding for the entire
Indebtedness, at the date of the institution of such case or proceeding, and for
any additional amounts that may become due and payable under any of the Loan
Documents after such date.

     3.9 Application of Moneys by Mortgagee. Any moneys collected or received by
Mortgagee in connection with the enforcement of its rights or remedies following
any Event of Default shall be applied, in such priority as Mortgagee may
determine, to the payment of reasonable compensation, expenses and disbursements
of the agents, contractors, attorneys and other representatives of Mortgagee, to
the payment of all or any part of the Indebtedness or for any other purpose
authorized by any of the Loan Documents or by law.

     3.10     

No Waiver.

     (a) No delay or omission of Mortgagee to insist upon strict performance of
any obligations of Mortgagor or any Guarantor under or in connection with this
Mortgage or any of the other Loan Documents or to exercise any right, power or
remedy available after the

19

--------------------------------------------------------------------------------



occurrence of any Event of Default shall waive, exhaust or impair any such
obligation or any such right, power or remedy, nor shall any such delay or
omission be construed to waive any such Event of Default or to constitute
acquiescence therein. Notwithstanding any such delay or omission, Mortgagee
thereafter shall have the right, from time to time and as often as may be deemed
expedient by Mortgagee, to insist upon and enforce strict performance of any and
all obligations of Mortgagor and any Guarantor under or in connection with this
Mortgage or any of the other Loan Documents. Every right, power and remedy given
to Mortgagee may be exercised from time to time and as often as may be deemed
expedient by Mortgagee.

     (b) No waiver of any Event of Default shall extend to or affect any
subsequent Event of Default or any other Event of Default then existing, nor
shall any such waiver impair any rights, powers or remedies consequent upon any
Event of Default. After the occurrence of any Event of Default (whether or not
the Indebtedness shall have been declared to be due and payable immediately),
Mortgagee may accept payments of amounts owing in respect of the Indebtedness,
and no such acceptance shall waive any such Event of Default or result in any
Indebtedness which shall have been declared to be due and payable no longer
being due and payable.

     3.11 Remedies Cumulative. No right, power or remedy conferred upon or
reserved to Mortgagee or to any receiver by any of the Loan Documents, by law or
by any court, is or shall be exclusive of any other right, power or remedy, but
each and every such right, power and remedy shall be cumulative and concurrent
and shall be in addition to each and every other right, power and remedy given
under any of the Loan Documents or now or hereafter existing at law, in equity
or by statute.

     3.12 Purchase by Mortgagee. Upon any foreclosure sale, Mortgagee may bid
for and purchase all or any part of the Mortgaged Property and, upon compliance
with the terms of sale, may hold, retain, possess and dispose of such property
in its own absolute right without further accountability. Upon any foreclosure
sale, Mortgagee may, if permitted by law, and after allowing for costs and
expenses of the sale, compensation and other charges, in paying the purchase
price, apply all or any part of the Indebtedness in lieu of cash, to the amount
which shall, upon distribution of the net proceeds of such sale, be payable in
connection therewith.

     3.13 Discontinuance of Proceedings. If Mortgagee shall have proceeded to
enforce any right or remedy under this Mortgage by foreclosure, entry or
otherwise and such proceedings shall have been discontinued or abandoned for any
reason, or if such proceedings shall have resulted in a final determination
adverse to Mortgagee, then and in every such case, to the extent permitted by
law and any determination of such proceedings, Mortgagor and Mortgagee shall be
restored to their former positions and rights hereunder, and all rights, powers
and remedies of Mortgagee shall continue as if no such proceedings had occurred
or had been taken.

     3.14 Additional Security and Guaranty. If Mortgagee at any time holds
additional security for, or any guaranty of, all or any part of the
Indebtedness, Mortgagee may, to the extent permitted by law, foreclose such
security or otherwise enforce Mortgagee’s rights with respect to, or realize
upon, such security or such guaranty (as the case may be), at Mortgagee’s
option, either before or concurrently with or after a foreclosure or other
enforcement of this Mortgage, without being deemed to have made an election
thereby or to have accepted the benefits of such

20

--------------------------------------------------------------------------------



guaranty, the security of this Mortgage or such additional security (or the
proceeds of such security) in full settlement of the Indebtedness and
Mortgagee’s rights with respect thereto. Any judgment, order or decree with
respect to the Note or with respect to any such guaranty or security, whether
rendered in the State of New York or elsewhere, shall not in any manner affect
the security of this Mortgage, and any deficiency or other debt represented by
said judgment, order or decree shall, to the extent permitted by law, be secured
by this Mortgage to the same extent that the Indebtedness was secured hereby
prior to the rendering of such judgment.

     3.15 Default Rate. After the occurrence of any Event of Default until
cured, the principal portion of the Indebtedness shall, at Mortgagee’s option,
bear interest at the Default Rate.



ARTICLE 4.
MISCELLANEOUS

     4.1 Binding Effect; Survival; Number; Gender. Whenever any of the parties
hereto is referred to, such reference shall be deemed to include and apply to
the successors and assigns of such party, subject to the provisions of Section
1.15 hereof; and all covenants, promises and agreements by or on behalf of
Mortgagor in this Mortgage contained shall bind Mortgagor and also its
successors and assigns and shall inure to the benefit of Mortgagee and its
successors and assigns, whether elsewhere herein so expressed or not. All
representations and warranties contained herein or otherwise heretofore made by
Mortgagor or any Guarantor to Mortgagee shall survive the execution and delivery
hereof but are made of the date hereof. The singular of all terms used herein
shall include the plural, the plural shall include the singular, and the use of
any gender herein shall include all other genders, where the context so requires
or permits.

     4.2 Severability. The unenforceability or invalidity of any provision or
provisions of this Mortgage as to any persons or circumstances shall not render
that provision nor any other provision or provisions herein contained
unenforceable or invalid as to any other persons or circumstances, and all
provisions hereof, in all other respects, shall remain valid and enforceable.
Mortgagee shall be subrogated for further security to the lien, whether or not
released of record, of any and all encumbrances paid out of the proceeds of the
Note or the Loan Agreement or out of any advances made by Mortgagee hereunder.

     4.3 Notices. All notices, demands, requests, consents, approvals or other
communications (any of the foregoing, a “Notice”) required, permitted or desired
to be given hereunder shall be in writing and shall be sent delivered by (a)
registered or certified mail, postage prepaid, return receipt requested, (b)
Federal Express, Airborne or another reputable overnight courier, or (c)
delivered by hand by commercial courier service, addressed to the party to be so
notified at its address set forth below, or to such other address as such party
may hereafter specify in accordance with the provisions of this Section 4.3. Any
Notice shall be deemed to have been received: (a) three (3) days after the date
such Notice is mailed, unless not actually received then (b) on the date of
delivery by hand (or refusal to accept such delivery) if delivered during
business hours on a Business Day (otherwise on the next Business Day), and/or
(c) on the next Business Day if sent by an overnight commercial courier. Notices
shall be deemed effective if delivered by counsel to either party, as if given
directly by such party. Notices shall be addressed as follows:

21

--------------------------------------------------------------------------------





If to Mortgagor:



  Alexander’s Rego Shopping Center, Inc.
c/o Vornado Realty Trust
210 Route 4 East
Paramus, New Jersey 07652
Attention: Chief Financial Officer

With a copy to,
c/o Vornado Realty Trust
888 Seventh Avenue
New York, New York 10019
Attn: Exec. VP, Capital Markets

 

With a copy to the same address, Attn: Exec. VP, Retail

 

with a copy to:

Winston & Strawn LLP 200 Park Avenue New York, NY 10166-4193 Attention: Patricia
M. Dineen, Esq.

 

If to Mortgagee:

U.S. Bank National Association One Post Office Square, 29th Floor Boston,
Massachusetts 12109 Attention: Real Estate Banking Group

 

with a copy to:

U.S. Bank National Association 1650 Tysons Blvd., Suite 1580 McLean, VA 22102
Attn.: Real Estate Banking Division

 

with a copy to:

Halloran & Sage LLP One Goodwin Square 225 Asylum Street Hartford, Connecticut
06103 Attn: James P. Maher, Esq.


     Any party may change the address to which any such Notice is to be
delivered by furnishing ten (10) days prior written notice of such change to the
other parties in accordance with the provisions of this Section 4.3. Notices
shall be deemed to have been given on the date as set forth above, even if there
is an inability to actually deliver any such Notice because of a changed address
of which no Notice was given, or there is a rejection or refusal to accept any
Notice offered for delivery. All notices required under Section 34-25-10(b) and
Section 34-25-11 of the General Laws of New York, as amended, shall be accepted
by Mortgagee at the address stated above.

     4.4 Waiver of Trial by Jury. MORTGAGOR AND MORTGAGEE, FOR THEMSELVES AND
THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, HEREBY

22

--------------------------------------------------------------------------------



(a) AGREE THAT NEITHER OF THEM SHALL SEEK A JURY TRIAL IN ANY LAWSUIT, ACTION,
PROCEEDING, COUNTERCLAIM OR OTHER LITIGATION PROCEDURE BASED UPON OR ARISING OUT
OF OR OTHERWISE RELATING TO THE INDEBTEDNESS, THIS MORTGAGE, ANY OF THE OTHER
LOAN DOCUMENTS, ANY RELATED INSTRUMENT OR AGREEMENT, ANY COLLATERAL FOR ALL OR
ANY PART OF THE INDEBTEDNESS, OR THE DEALINGS OR RELATIONSHIP BETWEEN OR AMONG
MORTGAGOR, MORTGAGEE AND ANY GUARANTOR (OR ANY OF THEM) IN CONNECTION THEREWITH,
(b) IRREVOCABLY WAIVE ANY AND ALL RIGHT TO ANY SUCH JURY TRIAL, AND (c) AGREE
THAT NEITHER OF THEM SHALL SEEK TO CONSOLIDATE ANY SUCH LAWSUIT, ACTION,
PROCEEDING, COUNTERCLAIM OR OTHER LITIGATION PROCEDURE AS TO WHICH A JURY TRIAL
HAS BEEN WAIVED WITH ANY OTHER LAWSUIT, ACTION, PROCEEDING, COUNTERCLAIM OR
OTHER LITIGATION PROCEDURE AS TO WHICH A JURY TRIAL CANNOT OR HAS NOT BEEN
WAIVED. THIS SECTION HAS BEEN FULLY DISCUSSED BY MORTGAGOR AND MORTGAGEE, EACH
OF WHOM HAS BEEN REPRESENTED BY COUNSEL. THIS SECTION SHALL NOT BE SUBJECT TO
ANY EXCEPTIONS, AND NO SUCH PERSON HAS IN ANY WAY AGREED WITH OR REPRESENTED TO
ANY OTHER PERSON THAT THIS SECTION WILL NOT BE FULLY ENFORCED IN ALL INSTANCES.

     4.5 Acts of Mortgagee. In the event Mortgagee (a) grants any extension of
time or forbearance with respect to the payment of any Indebtedness; (b) takes
other or additional security for the payment thereof; (c) waives or fails to
exercise any right, power or remedy granted herein, in the Note or in any other
Loan Document; (d) grants any release, with or without consideration, of the
whole or any part of the security for the payment of the Indebtedness or the
release of any person, party or entity liable for payment of said indebtedness;
and/or (e) amends or modifies in any respect any of the terms and provisions
hereof, of the Note (including substitution of another note) or of any other
Loan Document; then, and in any such event, such act or omission to act shall
not release Mortgagor under any covenant of this Mortgage, of the Note, or of
any other Loan Document, nor preclude Mortgagee from exercising any right, power
or privilege herein or therein granted or intended to be granted, and shall not
in any way impair or affect the lien or priority of this Mortgage. In the event
any additional real property, improvements, leases, fixtures or personal
property not herein specifically identified shall be or become a part of the
Mortgaged Property, then this Mortgage shall immediately attach to and
constitute a lien against or security interest in such additional items, as
appropriate, without further act or deed of either party hereto.

     4.6 Applicable Law. The Loan secured by this Mortgage was negotiated in the
State of New York and the laws of the State of New York shall govern the
construction, interpretation, validity and legal effect of this Mortgage and the
rights and duties of the parties hereunder, except the laws of the state in
which the Mortgaged Property is located shall govern the procedures for
enforcing the rights and remedies of the Mortgagee hereunder. Notwithstanding
any provision herein, in the Note or in any other Loan Document, the total
liability for payments in the nature of interest hereunder and thereunder shall
not exceed interest at the maximum rate permitted by the laws of the State of
New York on the Indebtedness, if any, and any amounts paid in excess of said
maximum rate shall be applied to the principal balance of such

23

--------------------------------------------------------------------------------



indebtedness, unless said principal balance has been paid in full, in which
event any such excess amounts shall be refunded to Mortgagor. This instrument
shall be construed in accordance with its intent and with the fair meaning of
its provisions, and without regard to any presumption or other rule requiring
construction against the party which caused the same to be drafted.

     4.7 Counterparts. This Mortgage may be executed simultaneously in two (2)
or more identical counterparts, each of which, standing alone, shall be an
original, but all of which shall constitute but one (1) agreement.

     4.8 Release of Mortgage. If all of the Indebtedness be paid as the same
becomes due and payable and all of the covenants, warranties, undertakings and
agreements made in this Mortgage are kept and performed, and all obligations, if
any, of Mortgagee for further advances have been terminated, then, and in that
event only, all rights under this Mortgage shall terminate (except to the extent
expressly provided herein with respect to indemnifications, representations and
warranties and other rights which are to continue following the release hereof)
and the Mortgaged Property shall become wholly clear of the liens, security
interests, conveyances and assignments evidenced hereby, and such liens and
security interests shall be released by Mortgagee in due form at Mortgagor’s
cost or at Mortgagor’s option, assigned as provided in the last paragraph of
this Mortgage. Without limitation, all provisions herein for indemnity of
Mortgagee or Mortgagee shall survive discharge of the Indebtedness and any
foreclosure, release or termination of this Mortgage.

     4.9 Invalidity of Certain Provisions. A determination that any provision of
this Mortgage is unenforceable or invalid shall not affect the enforceability or
validity of any other provision and the determination that the application of
any provision of this Mortgage to any person or circumstance is illegal or
unenforceable shall not affect the enforceability or validity of such provision
as it may apply to other persons or circumstances.

     4.10 Successors and Assigns. The terms, provisions, covenants and
conditions hereof shall be binding upon Mortgagor, and the heirs, devisees,
representatives, successors and assigns of Mortgagor, and shall inure to the
benefit of Mortgagee and Mortgagee and shall constitute covenants running with
the Premises and the leasehold estate. All references in this Mortgage to
Mortgagor shall be deemed to include all such heirs, devisees, representatives,
successors and assigns of Mortgagor.

     4.11 No Partnership, Etc. The relationship between Mortgagee and Mortgagor
is solely that of lender and borrower. Mortgagee has no fiduciary or other
special relationship with Mortgagor. Nothing contained in the Loan Documents is
intended to create any partnership, joint venture, association or special
relationship between Mortgagor and Mortgagee or in any way make Mortgagee a
co-principal with Mortgagor with reference to the Mortgaged Property. All agreed
contractual duties between or among Mortgagee, Mortgagor and Mortgagee are set
forth herein and in the other Loan Documents and any additional implied
covenants or duties are hereby disclaimed. Any inferences to the contrary of any
of the foregoing are hereby expressly negated.

     4.12 Capitalized Terms. Capitalized terms not otherwise defined herein
shall have the meaning ascribed to them in the Loan Agreement.

24

--------------------------------------------------------------------------------



 

      4.13 Special Provisions. Notwithstanding any contrary provisions contained
herein: (a) Non-Residential Property. This Mortgage does not cover real property
principally improved by one or more structures containing in the aggregate not
more than six (6) residential dwelling units having their own separate cooking
facilities.

     (b) Security Deposits. In furtherance of and not in limitation of any other
provisions of this Mortgage, any pledge or assignment of security deposits is
subject to Sections 7-103, 7-105 and 7-106 of the New York General Obligations
Law.

     (c) Maximum Principal Indebtedness. The parties hereto intend that this
Mortgage shall secure unpaid balances of the indebtedness secured hereby whether
incurred by Mortgagor at the date hereof or after this Mortgage is delivered for
recordation in the official records of the county in which the Mortgaged
Property is located. The maximum principal amount of the indebtedness which is
or under any contingency may be secured at the date of execution hereof or at
any time thereafter by this Mortgage is $78,245,641.77.

     (d) Section 254. The clauses and covenants contained herein which are
construed by Section 254 of the Real Property Law of the State of New York
shall, except as otherwise expressly provided herein, be construed as provided
in that Section; the additional clauses and covenants contained herein shall
afford rights supplemental to and not exclusive of the rights conferred by the
clauses and covenants construed by said Section 254 and shall not impair,
modify, alter or defeat such rights notwithstanding that such additional clauses
and covenants may relate to the same subject matter or provide for different or
additional rights in the same or similar contingencies as the clauses and
covenants construed by said Section 254; the clauses and covenants herein which
are similar to those contained in said Section 254 but which afford additional
rights to Mortgagee or to Mortgagor, shall supersede the clauses and covenants
contained in Section 254.

     (e) RPAPL. If an Event of Default shall occur and be continuing, Mortgagee
may elect to sell (and, in the case of any default of any purchaser, resell) the
Mortgaged Property or any part thereof by exercise of the power of foreclosure
or of sale granted to Mortgagee by Articles 13 or 14 of the New York Real
Property Actions and Proceedings Law (the “RPAPL”). In such case, Mortgagee may
commence a civil action to foreclose this Mortgage pursuant to Article 13 of the
RPAPL.

     (f) New York Real Property Law Article 4-A. If this Mortgage shall be
deemed to constitute a “mortgage investment” as defined by New York Real
Property Law Section 125, then this Mortgage shall and hereby does confer upon
Mortgagee the powers, and impose upon Mortgagor the duties, of trustees set
forth in New York Real Property Law Section 126.

     (g) Trust Fund. Pursuant to Section 13 of the Lien Law of New York,
Mortgagor shall receive the advances secured hereby and shall hold the right to
receive such advances as a trust fund to be applied first for the purpose of
paying the cost of any improvement and shall apply such advances first to the
payment of the cost of any such improvement on the Mortgaged Property before
using any part of the total of the same for any other purpose.

25

--------------------------------------------------------------------------------



Mortgagor will indemnify and hold Mortgagee harmless from and against any loss,
liability, cost or expense, including any judgments, attorneys’ fees, costs of
appeal bonds or printing costs, arising out of or relating to any proceedings
instituted by any claimant alleging a violation by Mortgagor of Article 3-A of
the New York Lien Law.

     (g) Statement in Accordance with Section 274-a of the New York Real
Property Law. Mortgagee shall, within fifteen (15) days after written request,
provide Mortgagor with the statement required by Section 274-a of the New York
Real Property Law.

     (i) Article 3-A of the Lien Law. Mortgagor agrees that it shall indemnify
and hold Mortgagee and its successors and assigns harmless against any loss,
liability, cost or expense arising out of or relating to any proceedings
instituted by any claimant alleging priority over the lien of this Mortgage or
alleging a violation by Mortgagor or Mortgagee of any section of Article 3-A of
the New York Lien Law.

     NOW THEREFORE, if Mortgagor shall pay or cause to be paid (i) the principal
and the premium, if any, and interest on the Note and (ii) all other
Indebtedness and sums payable hereunder, and if Mortgagor shall comply with all
the terms, conditions and requirements hereof, then this Mortgage shall be null
and void and of no further force and effect and shall be released by Mortgagee
upon the written request of Mortgagor with all reasonable costs relating to the
recordation of such release paid by Mortgagor, otherwise to remain in full force
and effect. Notwithstanding the foregoing, if requested by Mortgagor, and upon
payment of (i) the principal and the premium, if any, and interest on the Note
and (ii) all other Indebtedness and sums payable hereunder, and if Mortgagor has
complies with all the terms, conditions and requirements hereof, Mortgagee will
assign this Mortgage and deliver the Note with an allonge to such party as
Mortgagor shall designate, without recourse, representation or warranty
whatsoever except a representation that Mortgagee has not previously assigned,
and, if requested by Mortgagor, shall provide an executed termination and
release with respect to the other Loan Documents, except to the extent that any
obligations under such Loan Documents, by their terms or by applicable law,
survive the repayment of the Loan. If any original note is lost or destroyed,
Mortgagee shall provide a reasonable lost note affidavit. Mortgagor shall pay
Mortgagee’s reasonable costs incurred in discharging or assigning this Mortgage,
as applicable.

[Remainder of page intentionally left blank; signature page follows.]

26

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be executed as of the
day and year first above written.



 

Signed and Acknowledged

in the Presence of:

ALEXANDER’S REGO SHOPPING CENTER, INC.


__________________________________
Name:
 

By:
___________________________________
Name:
Its:


STATE OF NEW YORK    :          :    SS  COUNTY OF    :     


On the ____ day of March, in the year 2009, before me, the undersigned,
personally appeared __________________________, the
_______________________________of Alexander’s Rego Shopping Center, Inc.,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual or the person upon behalf of which
the individual acted, executed the instrument.



__________________________________
Notary Public
My Commission Expires:

[Signature Page to Amended and Restated Mortgage, Security Agreement, Fixture
Filing and Assignment of Leases and Rents]

--------------------------------------------------------------------------------



[ax31x1.jpg]


--------------------------------------------------------------------------------





SCHEDULE B



[Permitted Encumbrances]

1.     

Survey made by Gerald T. O’Buckley dated April 20, 1999 shows premises improved
by a

  2     

story and basement brick store with 2 story and basement brick addition and
masonry

 

garage and the following:

   

a. Projections on 62nd Drive: lights up to 2.2 feet and stand pipe up to 0.4
feet.

   

b. Projections on 97th Street: signs up to 1.5 feet; lights up to 0.3 feet;
stand pipe up to 0.4 feet.

    



   

c. Projections on 63rd Road: lights up to 1.0 foot and signs up to 1.0 foot.

   

d. Projections on Junction Boulevard: lights up to 1.0 foot; copings up to 0.75
feet; signs
up to 1.0 foot and stand pipes up to 0.4 feet.

   

Subject to any changes that would be shown on an accurate survey made since
April 20, 1999.

  2.     

Covenants and Restrictions recorded in Liber 2690 Page 430.

  3.     

Covenants and Restrictions recorded in Liber 2664 Page 420.

  4.     

Covenants and Restrictions recorded in Liber 2689 Page 115.

  5.     

Covenants and Restrictions recorded in Liber 2666 Page 180.

  6.     

Covenants and Restrictions recorded in Liber 2686 Page 284,

  7.     

Covenants and Restrictions recorded in Liber 2664 Page 432.

  8.     

Covenants and Restrictions recorded in Liber 2664 Page 441.

  9.     

Covenants and Restrictions recorded in Liber 2664 Page 442.

  10.     

Covenants and Restrictions recorded in Liber 2664 Page 455.

  11.     

Covenants and Restrictions recorded in Liber 2664 Page 457.

  12.     

Covenants and Restrictions recorded in Liber 2664 Page 467.

  13.     

Covenants and Restrictions recorded in Liber 2664 Page 468.

 

--------------------------------------------------------------------------------



14.     

Covenants and Restrictions recorded in Liber 2666 Page 195.

  15.     

Covenants and Restrictions recorded in Liber 2668 Page 419.

  16.     

Covenants and Restrictions recorded in Liber 2668 Page 422.

  17.     

Covenants and Restrictions recorded in Liber 2668 Page 425.

  18.     

Covenants and Restrictions recorded in Liber 2825 Page 5.

  19.     

Declaration recorded in Liber 3624 Page 89.

  20.     

Consent and Authorization for the Construction, Maintenance and Operation of a
Subway Staircase set forth in Liber 3448 Page 454.

 

21.     

Easement to the BROOKLYN UNION GAS COMPANY recorded in Liber 6805 Page 1.
(Affects the roadbed of 62nd Drive on the south side between Junction Boulevard
and 99th Street).

  22.     

Water Main Easement to the CITY OF NEW YORK recorded in Liber 7442 Page 456.
(Affects 97th Street which includes the easterly 10 feet of Parcel).

  23.     

Water Main Easement to the CITY OF NEW YORK recorded in Liber 7442 Page 460.
(Affects 62nd Drive)

  24.     

Terms, Covenants and Conditions of the Indenture recorded in Liber 6297 Page
149, as amended by Liber 6297 Page 159 and by Liber 6800 Page 84. Pertain to the
Elimination of Streets.

  25.     

Declaration of Restrictions recorded in Liber 6696 Page 40, as amended by
Agreement recorded in Liber 7744 Page 339.

  26.     

Agreement for Sewage Pumping Station recorded in Liber 6696 Page 45.

  27.     

Terms, Covenants and Conditions of the Declaration of Covenants and Restrictions
recorded in Reel 926 Page 1291, as amended by Agreement in Reel 2341 Page 1794.

  28.     

Terms, Covenants and Conditions of the Easement Agreement recorded in Reel 926
Page 1282.

  29.     

Terms, Covenants and Conditions of the Agreement recorded in Reel 932 Page 207.

  30.     

Terms, Covenants and Conditions of the Subway Entrance Agreement in Reel 2342
Page 2288.

  31.     

Easement for Parking (Block 2080, Lot 1) to ALEXANDER’S INC., dated 3/29/1995,

 

--------------------------------------------------------------------------------



 

recorded 3/30/1995 in Reel 4097 Page 818.

  32.     

Waiver of Legal Grade in Reel 4165 Page 2009.

  33.     

Terms, Covenants, Conditions and Provisions of the Lease dated 3/1/1995 between
ALEXANDER’S, INC. (landlord) and MARSHALLS OF RICHFIELD, MN, INC., (tenant), a
Memorandum of Lease having been recorded in Reel 4110 Page 751.

   

With Regard Thereto:

   

Subordination, Non-disturbance and Attornment Agreement made by and between
UNION BANK OF SWITZERLAND (New York Branch), ALEXANDER’S INC. and MARSHALLS OF
RICHFIELD, MN., INC. dated 3/29/95, recorded 12/2/96 in Reel 4474 Page 1385.

  34.     

Terms, Covenants, Conditions and Provisions of the Lease dated 12/1/1992 between
ALEXANDER’S INC., landlord and the CALDOR CORPORATION, tenant, a Notice of Lease
having been recorded on 12/9/1992 in Reel 3458 Page 680.

  35.     

Terms, Covenants, Conditions and Provisions of a Subordination, Non-Disturbance
and Attornment Agreement between the CALDOR CORPORATION and UNION BANK OF
SWITZERLAND (New York Branch) as agent, dated March 29, 1995 and recorded March
30, 1995 in Reel 4097 Page 866.

  36.     

Terms, Covenants, Conditions and Agreement of Lease from ALEXANDER’S, INC.
(landlord) and SEARS ROEBUCK AND CO. (tenant) dated March 14, 1994 and recorded
April 29, 1994 in Reel 3860 Page 638.

  37.     

Terms, Covenants, Conditions and Provisions of a Subordination, Non-Disturbance
and Attornment Agreement between SEARS ROEBUCK AND CO. and UNION BANK OF
SWITZERLAND (New York Branch) as Agent dated March 29, 1995 and recorded March
30, 1995 in Reel 4097 Page 880, as assigned to THE CHASE MANHATTAN BANK by Reel
5263 Page 2297

  38.     

Terms, Covenants, Conditions and Provisions of a Subordination, Non-Disturbance
and Attornment Agreement between MARSHALLS OF RICHFIELD, MN, INC. and UNION BANK
OF SWITZERLAND (New York Branch) as Agent dated March 23, 1995 and recorded
March 30, 1995 in Reel 4097 Page 891, as assigned to THE CHASE MANHATTAN BANK by
Reel 5263 Page 2292.

  39.     

Terms, Covenants, Conditions and Provisions of a Subordination Agreement dated
March 25, 1995, recorded March 30, 1995 in Reel 4097 Page 848.

  40.     

Final Certificate of Eligibility recorded 12/11/02 in Reel 6687 Page 1660.

  41.     

Tax Lien Certificate recorded in Reel 4359 Page 546, as assigned to THE CITY OF
NEW

 

--------------------------------------------------------------------------------



 

YORK by Tax Lien Assignment dated 12/27/96, recorded 1/3/97 in Reel 4497 Page
420.

  42.     

On 5/21/96, the CITY OF NEW YORK DEPARTMENT OF FINANCE conducted a Tax Lien
Sale. All Charges identified as Paid through Tax Lien Sale continue to be liens
subject to the Lien Sale Provisions.

  43.     

Terms, Provisions, Covenants and Agreements as contained in the Lease made by
and between ALEXANDER’S OF REGO PARK, INC. and BED BATH & BEYOND, INC., a
Memorandum of which is dated 12/12/96, recorded 9/29/98 in Reel 4986 Page 1951.

 

  With Regard Thereto;

a)     

Subordination, Attornment and Non-Disturbance Agreement made by and between
UNION BANK OF SWITZERLAND, ALEXANDER’S OF REGO PARK, INC. and BED BATH & BEYOND,
INC. dated 12/12/96, recorded 9/29/98 in Reel 4986 Page 1957, as assigned to THE
CHASE MANHATTAN BANK by assignment dated 5/12/99, recorded 6/7/99 in Reel 5263
Page 2287.

 

44. Terms, Provisions, Covenants and Agreements as contained in the unrecorded
Lease made by and between ALEXANDER’S OF REGO PARK, INC. and THE GAP, INC. dated
3/1/97.

  With Regard Thereto:

a)     

Agreement made by and between THE CHASE MANHATTAN BANK, ALEXANDER’S OF REGO
PARK, INC. and THE GAP, INC. dated 5/12/99, recorded 6/7/99 in Reel 5263 Page
2425.

  b)     

Subordination, Attornment and Non-Disturbance Agreement made by and between
UNION BANK OF SWITZERLAND, ALEXANDER’S OF REGO PARK, INC. and THE GAP, INC.
dated 3/1/97, recorded 6/12/97 in Reel 4606 Page 1356.

 

45.     

Terms, Provisions, Covenants and Agreements as contained in the Lease made by
and between ALEXANDER’S OF REGO PARK, INC. and CIRCUIT CITY STORES, INC., a
Memorandum of which is dated 12/12/96, recorded 9/29/98 in Reel 4986 Page 1990.

 

  With Regard Thereto:

a)     

Subordination, Attornment and Non-Disturbance Agreement made by and between
UNION BANK OF SWITZERLAND, ALEXANDER’S OF REGO PARK, INC. and CIRCUIT CITY
STORES, INC. dated 12/12/96, recorded 4/16/99 in Reel 5194 Page 834, as assigned
to THE CHASE MANHATTAN BANK by assignment dated 5/12/99, recorded 6/7/99 in Reel
5263 Page 2282.

 

--------------------------------------------------------------------------------



46. Easement Agreement made between ALEXANDER’S OF REGO PARK II, INC. and
ALEXANDER’S REGO SHOPPING CENTER INC. dated 1/6/06, recorded 2/8/06 in CRFN
2006000077479.



  With Regard Thereto:

a)     

Amended and Restated Easement Agreement made between ALEXANDER’S OF REGO PARK
II, INC. and ALEXANDER’S REGO SHOPPING CENTER INC. dated 12/21/07, recorded
2/14/08 in CRFN 2008000062504.

 

47.     

10 foot Easement along the easterly portion of described premises as shown on
Tax Map.

  48.     

Judgment*:

 

      Debtor:       
ALEXANDERS REGO SHOPPING CT 
             
9605 QUEENS BLVD, REGO PARK 11374 0113 
      Creditor:       
CRIMINAL COURT OF THE CITY OF NEW YORK 
             
125-01 QUEENS BLVD, QUEENS, 11 
      Amount:    $  
500.00 
      Docketed:       
9/10/04 
      Perfected:       
9/9/04 
      Attorney:       
DISTRICT ATTORNEY OF QUEENS COUNTY 
             
125-01 QUEENS BLVD, QUEENS 11415 
  49 .    Environmental Control Board Lien filed as of 1/31/09*: 


ALEXANDER REGO PARK CENTER INC
96-05 QUEENS BOULEVARD, QUEENS, NY 11374
Violation #:038160749L - Docket Date: 1/09 - Amount: $350.00

50. Any water meter and sewer rent charges.

*Alexander’s Rego Shopping Center, Inc. agrees that it will address these
matters in the ordinary course.

--------------------------------------------------------------------------------





Exhibit A



Schedule of Mortgages and Assignments

1.     

Building Loan Mortgage, Assignment of Leases and Rents and Security Agreement
dated March 29, 1995 in the principal amount of $38,739,611.00 by Alexander’s,
Inc., a Delaware Corporation to Union Bank of Switzerland, recorded on March 30,
1995 in Reel 4097, Page 746 in the Office of the City Register of the City of
New York, Queens County. CERTIFIED COPY

   

Assignment of Mortgage dated May 12, 1999 by UBS AG, Stamford Branch (successor
to Union Bank of Switzerland) to The Chase Manhattan Bank, a New York banking
corporation, recorded on June 7, 1999 in Reel 5263, Page 2270 in the Office of
the City Register of the City of New York, Queens County.

  2.     

Project Loan Mortgage, Assignment of Leases and Rents and Security Agreement
dated March 29, 1995 in the principal amount of $46,260,389.00 by Alexander’s,
Inc., a Delaware Corporation to Union Bank of Switzerland, recorded on March 30,
1995 in Reel 4097, Page 780 in the Office of the City Register of the City of
New York, Queens County. CERTIFIED COPY

   

Assignment, Assumption and Modification Agreement dated April 19, 1995 among
Alexander’s, Inc., a Delaware corporation, Alexander’s of Rego Park, Inc., a
Delaware corporation and Union Bank of Switzerland, recorded on April 20, 1995
in Reel 4110, Page 739 in the Office of the City Register of the City of New
York, Queens County. CERTIFIED COPY

   

Assignment of Mortgage dated May 12, 1999 by UBS AG, Stamford Branch (successor
to Union Bank of Switzerland) to The Chase Manhattan Bank, a New York banking
corporation, recorded on June 7, 1999 in Reel 5263, Page 2276 in the Office of
the City Register of the City of New York, Queens County.

   

Amended, Restated and Consolidated Mortgage and Security Agreement dated May 12,
1999 by and between Alexander’s Rego Shopping Center, Inc., a Delaware
corporation and The Chase Manhattan Bank, a New York banking corporation,
recorded on June 7, 1999 in Reel 5263, Page 2302 in the Office of the City
Register of the City of New York, Queens County. Consolidates Mortgages 1 and 2
to form a single lien in the amount of $82,000,000.00.

   

Assignment of Mortgages dated October 10, 2000 by The Chase Manhattan Bank, a
New York banking corporation to State Street Bank and Trust Company, as Trustee
for the Registered Holders of Chase Manhattan Bank-First Union National Bank
Commercial Mortgage Trust, Commercial Mortgage Pass Though Certificates Series,
1999-1, recorded November 22, 2000 in Reel 5727, Page 0118 in the Office of the
City Register of the City of New York, Queens County.

 

--------------------------------------------------------------------------------